DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment filed March 16, 2022 has been entered. Claims 1 and 23 were amended.  Claims 13 and 15-16 were withdrawn from consideration. Claims 8-12, 14, 17 and 19-20 were canceled. Claims 1-7, 18, and 21-23 are under consideration in this Office Action.

Withdrawn Rejection
3.	The rejection of claims 1-4, 6-7, 18 and 21-23 under 35 U.S.C. 102(a)(2) as being anticipated by Anantha et al., is withdrawn in view of applicants amendments.

New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim  1 recites the limitation "the Mycobacterium tuberculosis antigen Rv2034" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

B) Claim 1 recites the recitation that the composition must include Rv2034, however claim 5 recites compositions which do not include Rv2034. For example, compositions comprising: Rv1009, Rv3615c, and Rv3136 Mtb antigens; Rv1009, Rv3615c, and Rv3136 Mtb antigens; and/or Rv1009, Rv2628, Rv3615c, and Rv3136 Mtb antigens.
Thus the limitation of claim 1 is not commensurate in scope with some compositions recited by claim 5. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Clarification is required to overcome the rejection. 
C) Claim 1 recites wherein the composition does not comprise a fusion protein; however claim 22 recites “ wherein the composition or fusion protein is administered…” Therefore, claim 22 contradicts claim 1.  Clarification is required to overcome the rejection. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1-7, 18, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al., (Tuberculosis. Vol. 95, Issue 6, Dec 2-15, pages 751-757) in view of Anantha et al., (US Patent Pub. 2014/0377300 published Dec. 25, 2014) and Commandeur et al., (Vaccine. Volume 32, Issue 29, 17 June 2014, Pages 3580-3588) as evidenced by Aagaard et al., (US Patent 8,703,151 Published April, 2014).

The claims are drawn to a composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen Rv2034 and at least two Mtb antigens chosen from Rv1009, Rv3136, Rv3615c, Rv2628, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein.

Araujo et al., teach the profile of interferon-gamma response to latency-associated and novel in vivo expressed antigens in a cohort of subjects recently exposed to Mycobacterium tuberculosis. The protein coded by the rv2034 gene, a member of the ArsR transcriptional regulator family [Introduction].  The Rv2034 has shown in vivo expression during experimental Mtb infection in animal models [Introduction].  Araujo et al., teach the Mtb latency-associated antigens (LAA) includes the Rv2034 antigen [Introduction].   Figure 1, shows Individual level and group mean (short bar) of IFN-γ response to Rv2034, in supernatants of 5-day PBMC cultures among the 64 healthy recent close contacts (rCt) and active pulmonary tuberculosis patients.  The Rv2034 antigens induced significantly higher IFN-γ production [Section 3.1].  Table 1 teach composition combinations of antigens including Rv2034 with 1 or 2 additional Mtb antigens.  As previously reported, the Rv2034 is the first known regulator to be involved in both the initial and endurance hypoxic responses and in regulating several gene expressions, including that of DosR Rv2031c, which encodes the 16 kDa heat shock protein, that is associated to LTBI [Discussion].  Finally, Araujo et al., were certainly able to demonstrate the potential use of the LAA Rv2034 [Discussion].  Therefore, Araujo et al., teach a composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen Rv2034 and at least two Mtb antigens, wherein the composition does not comprise a fusion protein; but does not teach the at least two Mtb chosen from Rv1009, Rv3136, Rv3615c, Rv2628, and Rv3136 N-terminus. 
Anantha et al., teach compositions that comprise at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigens, and at least one resuscitation Mtb antigen [para. 011].  Claim 1 of Anantha et al., is quoted as 
“A composition or fusion protein comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the Mtb antigens comprise: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one 
resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least 
one resuscitation Mtb antigen.
Claim 1 of Anantha et al., teach a composition OR a fusion protein; thus teaching composition which are NOT fusions. Specifically, claim 4 is not a fusion.  See also claims 2-3, 6, 10-11 and 19. 
The Mtb antigen PPE51 is also known as Rv3136 [para. 0069]. Anantha et al., disclose instantly claimed SEQ ID NO:8 identified as Rv3136.The Mtb antigens include PPE51, Rv3615c Ag85B and ESAT6 [para. 0064]. Anantha et al., disclose instantly claimed SEQ ID NO:11 identified as Rv3615c; and instantly claimed SEQ ID NO:18 identified as Rv3136 N-terminus and the nucleotide sequence set forth in instantly claimed SEQ ID NO:17. The latent Mtb antigen is Rv2628 [para. 0071]. Anantha et al., disclose instantly claimed SEQ ID NO:14 identified as Rv2628. The resuscitation Mtb antigen RpfB is also known as Rv1009 [para. 0077]. Anantha et al., disclose instantly claimed SEQ ID NO:4 identified as Rv1009 and the nucleotide sequence set forth in instantly claimed SEQ ID NO:3. Thus Anatha et al., teach the Mtb antigens of claims 1-3,  and 5-7.
RpfB induces a much stronger immune response than RpfD, particularly when RpfB is at the 5′ end of the fusion protein [Fig. 5]. The composition comprises at least five Mtb antigens [para. 0125]; thereby teaching instant claim 4. The Mtb antigens, are modified as described herein retain their ability to elicit an immune response against Mycobacterium tuberculosis. That is, modification of a particular Mtb antigen, will still allow the resultant Mtb antigen, to elicit an immune response against Mycobacterium tuberculosis [0098].  
Anantha et al., provide methods of eliciting an immune response against Mycobacterium tuberculosis in a mammal comprising administering to the mammal an immunologically sufficient amount of a composition comprising at least three Mycobacterium tuberculosis (Mtb) antigens, wherein the composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least one resuscitation Mtb antigen; and a pharmaceutically acceptable carrier [para. 0013]; thereby teaching claim 21.
The composition comprises: at least one acute Mtb antigen, at least one latent Mtb antigen, and at least one resuscitation Mtb antigen; or at least two latent Mtb antigens, and at least one resuscitation Mtb antigen; and a pharmaceutically acceptable carrier [para. 0020]; thereby teaching instant claim 18.  The compositions can also include an active therapeutic agent and a variety of other pharmaceutically acceptable components including adjuvants [para. 0128]; thereby teaching the adjuvant of claim 1.  Anantha et al., teach claim 25. Anantha teach the pharmaceutically acceptable excipient may be an adjuvant. The adjuvant may be selected from the group consisting of: α-interferon (IFN-α), β-interferon (IFN-β), γ-interferon, platelet derived growth factor (PDGF), TNFα, TNFβ, GM-CSF, epidermal growth factor (EGF), cutaneous T cell-attracting chemokine (CTACK), epithelial thymus-expressed chemokine (TECK), mucosae-associated epithelial chemokine (MEC), IL-12, IL-15, MHC, CD80, CD86 including IL-15 having the signal sequence deleted and optionally including the signal peptide from IgE. The adjuvant may be IL-12, IL-15, IL-28, CTACK, TECK, platelet derived growth factor (PDGF), TNFα, TNFβ, GM-CSF, epidermal growth factor (EGF), IL-1, IL-2, IL-4, IL-5, IL-6, IL-10, IL-12, IL-18, or a combination thereof [para. 0142].
Typically, compositions are prepared as injectables, either as liquid solutions or suspensions; solid forms suitable for solution in, or suspension in, liquid vehicles prior to injection can also be prepared. The preparation also can be emulsified or encapsulated in liposomes or microparticles such as polylactide, polyglycolide, or copolymer for enhanced adjuvant effect [para 0314]; thereby teaching claim 24.
The compositions can be administered to a subject by injection, intrapulmonary by using standard methods. Alternately, the compositions can be administered to a subject by routes including oral or nasal. The composition can also be administered via the respiratory tract, for example, using a nebulizer, or a metered dose inhaler [para. 0136].  Both are known to deliver aerosols; thereby teaching instant claim 22.
Anantha et al., teaching instantly claimed SEQ ID NO:3
BBS00446
ID   BBS00446 standard; protein; 362 AA.
AC   BBS00446;
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis resuscitation Mtb antigen RpfB, SEQ 42.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00444.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 42; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis resuscitation Mtb 
CC   antigen RpfB, which is used in the novel composition of the invention for  eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 362 AA;

Alignment Scores:
Length:                 362    
Score:                  1847.00        Matches:       362    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            91.7%          Indels:        0      
DB:                     21             Gaps:          0      
US-15-624-853-1 (1-1089) x BBS00446 (1-362)

Qy          1 ATGTTGCGCCTGGTAGTCGGTGCGCTGCTGCTGGTGTTGGCGTTCGCCGGTGGCTATGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetLeuArgLeuValValGlyAlaLeuLeuLeuValLeuAlaPheAlaGlyGlyTyrAla 20

Qy       61 GTCGCCGCATGCAAAACGGTGACGTTGACCGTCGACGGAACCGCGATGCGGGTGACCACG 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 ValAlaAlaCysLysThrValThrLeuThrValAspGlyThrAlaMetArgValThrThr 40

Qy      121 ATGAAATCGCGGGTGATCGACATCGTCGAAGAGAACGGGTTCTCAGTCGACGACCGCGAC 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 MetLysSerArgValIleAspIleValGluGluAsnGlyPheSerValAspAspArgAsp 60

Qy      181 GACCTGTATCCCGCGGCCGGCGTGCAGGTCCATGACGCCGACACCATCGTGCTGCGGCGT 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AspLeuTyrProAlaAlaGlyValGlnValHisAspAlaAspThrIleValLeuArgArg 80

Qy      241 AGCCGTCCGCTGCAGATCTCGCTGGATGGTCACGACGCTAAGCAGGTGTGGACGACCGCG 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 SerArgProLeuGlnIleSerLeuAspGlyHisAspAlaLysGlnValTrpThrThrAla 100

Qy      301 TCGACGGTGGACGAGGCGCTGGCCCAACTCGCGATGACCGACACGGCGCCGGCCGCGGCT 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      101 SerThrValAspGluAlaLeuAlaGlnLeuAlaMetThrAspThrAlaProAlaAlaAla 120

Qy      361 TCTCGCGCCAGCCGCGTCCCGCTGTCCGGGATGGCGCTACCGGTCGTCAGCGCCAAGACG 420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 SerArgAlaSerArgValProLeuSerGlyMetAlaLeuProValValSerAlaLysThr 140

Qy      421 GTGCAGCTCAACGACGGCGGGTTGGTGCGCACGGTGCACTTGCCGGCCCCCAATGTCGCG 480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      141 ValGlnLeuAsnAspGlyGlyLeuValArgThrValHisLeuProAlaProAsnValAla 160

Qy      481 GGGCTGCTGAGTGCGGCCGGCGTGCCGCTGTTGCAAAGCGACCACGTGGTGCCCGCCGCG 540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      161 GlyLeuLeuSerAlaAlaGlyValProLeuLeuGlnSerAspHisValValProAlaAla 180

Qy      541 ACGGCCCCGATCGTCGAAGGCATGCAGATCCAGGTGACCCGCAATCGGATCAAGAAGGTC 600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 ThrAlaProIleValGluGlyMetGlnIleGlnValThrArgAsnArgIleLysLysVal 200

Qy      601 ACCGAGCGGCTGCCGCTGCCGCCGAACGCGCGTCGTGTCGAGGACCCGGAGATGAACATG 660
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      201 ThrGluArgLeuProLeuProProAsnAlaArgArgValGluAspProGluMetAsnMet 220

Qy      661 AGCCGGGAGGTCGTCGAAGACCCGGGGGTTCCGGGGACCCAGGATGTGACGTTCGCGGTA 720
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      221 SerArgGluValValGluAspProGlyValProGlyThrGlnAspValThrPheAlaVal 240

Qy      721 GCTGAGGTCAACGGCGTCGAGACCGGCCGTTTGCCCGTCGCCAACGTCGTGGTGACCCCG 780
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 AlaGluValAsnGlyValGluThrGlyArgLeuProValAlaAsnValValValThrPro 260

Qy      781 GCCCACGAAGCCGTGGTGCGGGTGGGCACCAAGCCCGGTACCGAGGTGCCCCCGGTGATC 840
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      261 AlaHisGluAlaValValArgValGlyThrLysProGlyThrGluValProProValIle 280

Qy      841 GACGGAAGCATCTGGGACGCGATCGCCGGCTGTGAGGCCGGTGGCAACTGGGCGATCAAC 900
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      281 AspGlySerIleTrpAspAlaIleAlaGlyCysGluAlaGlyGlyAsnTrpAlaIleAsn 300

Qy      901 ACCGGCAACGGGTATTACGGTGGTGTGCAGTTTGACCAGGGCACCTGGGAGGCCAACGGC 960
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      301 ThrGlyAsnGlyTyrTyrGlyGlyValGlnPheAspGlnGlyThrTrpGluAlaAsnGly 320

Qy      961 GGGCTGCGGTATGCACCCCGCGCTGACCTCGCCACCCGCGAAGAGCAGATCGCCGTTGCC 1020
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      321 GlyLeuArgTyrAlaProArgAlaAspLeuAlaThrArgGluGluGlnIleAlaValAla 340


Qy     1021 GAGGTGACCCGACTGCGTCAAGGTTGGGGCGCCTGGCCGGTATGTGCTGCACGAGCGGGT 1080
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      341 GluValThrArgLeuArgGlnGlyTrpGlyAlaTrpProValCysAlaAlaArgAlaGly 360

Qy       1081 GCGCGC 1086
              ||||||
Db        361 AlaArg 362
Anantha et al., teaching instantly claimed SEQ ID NO:4
BBS00447
ID   BBS00447 standard; protein; 340 AA.
AC   BBS00447;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis resuscitation Mtb antigen RpfB, SEQ 43.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00445.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 43; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis resuscitation Mtb 
CC   antigen RpfB, which is used in the novel composition of the invention for
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 340 AA;
Query Match             100.0%;  Score 1746;  DB 21;  Length 340;        Best Local Similarity   100.0%;  
Matches  340;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACKTVTLTVDGTAMRVTTMKSRVIDIVEENGFSVDDRDDLYPAAGVQVHDADTIVLRRSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACKTVTLTVDGTAMRVTTMKSRVIDIVEENGFSVDDRDDLYPAAGVQVHDADTIVLRRSR 60

Qy       61 PLQISLDGHDAKQVWTTASTVDEALAQLAMTDTAPAAASRASRVPLSGMALPVVSAKTVQ 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 PLQISLDGHDAKQVWTTASTVDEALAQLAMTDTAPAAASRASRVPLSGMALPVVSAKTVQ 120

Qy      121 LNDGGLVRTVHLPAPNVAGLLSAAGVPLLQSDHVVPAATAPIVEGMQIQVTRNRIKKVTE 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 LNDGGLVRTVHLPAPNVAGLLSAAGVPLLQSDHVVPAATAPIVEGMQIQVTRNRIKKVTE 180

Qy      181 RLPLPPNARRVEDPEMNMSREVVEDPGVPGTQDVTFAVAEVNGVETGRLPVANVVVTPAH 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 RLPLPPNARRVEDPEMNMSREVVEDPGVPGTQDVTFAVAEVNGVETGRLPVANVVVTPAH 240

Qy      241 EAVVRVGTKPGTEVPPVIDGSIWDAIA GCEAGGNWAINTGNGYYGGVQFDQGTWEANGGL 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 EAVVRVGTKPGTEVPPVIDGSIWDAIA GCEAGGNWAINTGNGYYGGVQFDQGTWEANGGL 300

Qy        301 RYAPRADLATREEQIAVAEVTRLRQGWGAWPVCAARAGAR 340
              ||||||||||||||||||||||||||||||||||||||||
Db        301 RYAPRADLATREEQIAVAEVTRLRQGWGAWPVCAARAGAR 340
Anantha et al., teaching instantly claimed SEQ ID NO:8
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;
 Query Match             100.0%;  Score 1910;  DB 21;  Length 380;
Best Local Similarity   100.0%;   Matches  380;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60

Qy       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120

Qy      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180

Qy      181 AQAAAVSQATDPLSLLIETVTQALQALTIPSFIPEDFTFLDAIFAGYATVGVTQDVESFV 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 AQAAAVSQATDPLSLLIETVTQALQALTIPSFIPEDFTFLDAIFAGYATVGVTQDVESFV 240

Qy      241 AGTIGAESNLGLLNVGDENPAEVTPGDFGIGELVSATSPGGGVSASGAGGAASVGNTVLA 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 AGTIGAESNLGLLNVGDENPAEVTPGDFGIGELVSATSPGGGVSASGAGGAASVGNTVLA 300

Qy      301 SVGRANSIGQLSVPPSWAAPSTRPVSALSPAGLTTLPGTDVAEHGMPGVPGVPVAAGRAS 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      301 SVGRANSIGQLSVPPSWAAPSTRPVSALSPAGLTTLPGTDVAEHGMPGVPGVPVAAGRAS 360

Qy        361 GVLPRYGVRLTVMAHPPAAG 380
              ||||||||||||||||||||
Db        361 GVLPRYGVRLTVMAHPPAAG 380

Anantha et al., teaching instantly claimed SEQ ID NO:11
BBS00425
ID   BBS00425 standard; protein; 103 AA.
AC   BBS00425;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3615c, SEQ 21.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.

CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00423, BBS00424.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 21; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3615c, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 103 AA;

Query Match             100.0%;  Score 523;  DB 21;  Length 103;
Best Local Similarity   100.0%;  
Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60

Qy         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103


Anantha et al., teaching instantly claimed SEQ ID NO:14
BS00443
ID   BBS00443 standard; protein; 120 AA.
AC   BBS00443;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv2628c, SEQ 39.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
CC PD   25-DEC-2014.
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00441, BBS00442.
XX
SQ   Sequence 120 AA;

Query Match             100.0%;  Score 637;  DB 21;  Length 120; Best Local Similarity   100.0%;   Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSTQRPRHSGIRAVGPYAWAGRCGRIGRWGVHQEAMMNLAIWHPRKVQSATIYQVTDRSH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSTQRPRHSGIRAVGPYAWAGRCGRIGRWGVHQEAMMNLAIWHPRKVQSATIYQVTDRSH 60

Qy       61 DGRTARVPGDEITSTVSGWLSELGTQSPLADELARAVRIGDWPAAYAIGEHLSVEIAVAV 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 DGRTARVPGDEITSTVSGWLSELGTQSPLADELARAVRIGDWPAAYAIGEHLSVEIAVAV 120

Anantha et al., teaching instantly claimed SEQ ID NO:17
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;
Alignment Scores:
Length:                 380    
Score:                  908.00         Matches:       180    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            87.0%          Indels:        0      
DB:                     21             Gaps:          0      
US-15-624-853-17 (1-540) x BBS00422 (1-380)

Qy          1 ATGGATTTCGCACTGTTACCACCGGAAGTCAACTCCGCCCGGATGTACACCGGCCCTGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAspPheAlaLeuLeuProProGluValAsnSerAlaArgMetTyrThrGlyProGly 20

Qy       61 GCAGGATCGCTGTTGGCTGCCGCGGGCGGCTGGGATTCGCTGGCCGCCGAGTTGGCCACC 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 AlaGlySerLeuLeuAlaAlaAlaGlyGlyTrpAspSerLeuAlaAlaGluLeuAlaThr 40

Qy      121 ACAGCCGAGGCATATGGATCGGTGCTGTCCGGACTGGCCGCCTTGCATTGGCGTGGACCG 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 ThrAlaGluAlaTyrGlySerValLeuSerGlyLeuAlaAlaLeuHisTrpArgGlyPro 60

Qy      181 GCAGCGGAATCGATGGCGGTGACGGCCGCTCCCTATATCGGTTGGCTGTACACGACCGCC 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AlaAlaGluSerMetAlaValThrAlaAlaProTyrIleGlyTrpLeuTyrThrThrAla 80

Qy      241 GAAAAGACACAGCAAACAGCGATCCAAGCCAGGGCGGCAGCGCTGGCCTTCGAGCAAGCA 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 GluLysThrGlnGlnThrAlaIleGlnAlaArgAlaAlaAlaLeuAlaPheGluGlnAla 100

Qy      301 TACGCAATGACCCTGCCGCCACCGGTGGTAGCGGCCAACCGGATACAGCTGCTAGCACTG 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      101 TyrAlaMetThrLeuProProProValValAlaAlaAsnArgIleGlnLeuLeuAlaLeu 120

Qy      361 ATCGCGACGAACTTCTTCGGCCAGAACACTGCGGCGATCGCGGCCACCGAGGCACAGTAC 420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IleAlaThrAsnPhePheGlyGlnAsnThrAlaAlaIleAlaAlaThrGluAlaGlnTyr 140

Qy      421 GCCGAGATGTGGGCCCAGGACGCCGCCGCGATGTACGGTTACGCCACCGCCTCAGCGGCT 480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      141 AlaGluMetTrpAlaGlnAspAlaAlaAlaMetTyrGlyTyrAlaThrAlaSerAlaAla 160
Qy     481 GCGGCCCTGCTGACACCGTTCTCCCCGCCGCGGCAGACCACCAACCCGGCCGGCCTGACC 540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      161 AlaAlaLeuLeuThrProPheSerProProArgGlnThrThrAsnProAlaGlyLeuThr 180

Anantha et al., teaching instantly claimed SEQ ID NO:18
BBS00422
ID   BBS00422 standard; protein; 380 AA.
XX
AC   BBS00422;
XX
DT   12-FEB-2015  (first entry)
XX
DE   Mycobacterium tuberculosis acute Mtb antigen Rv3136, SEQ 18.
XX
KW   antibacterial; antigen; immune stimulation;
KW   mycobacterium tuberculosis infection; prophylactic to disease;
KW   protein therapy; respiratory-gen.; therapeutic; tuberculostatic;
KW   vaccination.
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   US2014377300-A1.
XX
CC PD   25-DEC-2014.
XX
CC PF   24-JUN-2014; 2014US-00313694.
XX
PR   25-JUN-2013; 2013US-0838872P.
XX
CC PA   (ANAN/) ANANTHA R.
CC PA   (CADI/) CADIEUX N.
CC PA   (EVAN/) EVANS T G.
CC PA   (STON/) STONE M.
CC PA   (WALK/) WALKER B.
XX
CC PI   Anantha R,  Cadieux N,  Evans TG,  Stone M,  Walker B;
XX
DR   WPI; 2014-W86730/04.
DR   N-PSDB; BBS00419, BBS00420, BBS00421.
XX
CC PT   New fusion protein comprising at least three Mycobacterium tuberculosis 
CC PT   antigens, useful for eliciting immune response against Mycobacterium 
CC PT   tuberculosis in a mammal and treating or preventing Mycobacterium 
CC PT   tuberculosis infection.
XX
CC PS   Disclosure; SEQ ID NO 18; 121pp; English.
XX
CC   The present invention relates to a novel composition or a fusion protein 
CC   useful for eliciting an immune response against Mycobacterium 
CC   tuberculosis (Mtb). The composition or fusion protein comprises at least 
CC   three Mycobacterium tuberculosis antigens. The invention further 
CC   provides: a vector encoding the fusion protein; a cell comprising the 
CC   vector; and a pharmaceutical composition comprising the fusion protein. 
CC   The composition or a fusion protein is used in preparing the medicament 
CC   for treating and preventing Mycobacterium tuberculosis infection. The 
CC   present sequence represents Mycobacterium tuberculosis acute Mtb antigen 
CC   Rv3136, which is used in the novel composition of the invention for 
CC   eliciting an immune response against Mycobacterium tuberculosis.
XX
SQ   Sequence 380 AA;

  Query Match             100.0%;  Score 908;  DB 21;  Length 380;        Best Local Similarity   100.0%;   Matches  180;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDFALLPPEVNSARMYTGPGAGSLLAAAGGWDSLAAELATTAEAYGSVLSGLAALHWRGP 60

Qy       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 AAESMAVTAAPYIGWLYTTAEKTQQTAIQARAAALAFEQAYAMTLPPPVVAANRIQLLAL 120


Qy      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IATNFFGQNTAAIA ATEAQYAEMWAQDAAAMYGYATASAAAALLTPFSPPRQTTNPAGLT 180

Therefore, Anatha et al., teach a composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen comprising at least two, four or five  Mtb antigens chosen from Rv1009, Rv3136, Rv3615c, Rv2628, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein.
Commandeur et al., teach the in vivo expressed Mycobacterium tuberculosis (IVE-TB) antigen Rv2034 induces CD4+ T-cells that protect against pulmonary infection. The lack of sufficient protection induced by Mycobacterium bovis BCG, the current vaccine for TB, as well as the impact of HIV co-infection and the emergence of drug resistant Mycobacterium tuberculosis (Mtb) strains all urge for improved vaccines against TB [abstract].   A minimal requirement for Mtb vaccine antigens is there in vivo expression during Mtb infection and ability to trigger significant immune responses. Commandeur et al., identified a new class of Mtb antigens, designated IVE-TB (in vivo expressed) antigens. These included Rv2034, a protein that was expressed during pulmonary infection and strongly recognized by human T-cells [abstract].   Rv2034 immunization induces antibodies directed against Mtb [Section 3.5]. Rv2034 induces protection against live Mtb challenge in HLA-DR3 mice and guinea pigs [Section 3.6]. Commandeur et al., provided evidence that IVE-TB antigens can induce strong immune responses and are vaccine candidates. In this study, the IVE-TB protein Rv2034 was analyzed in vivo and induced specific cellular as well as humoral immunity in HLA-DR3 mice [Section 4]. Polyfunctional IFN-+TNF-+IL-2+ T-cells have been shown to be functionally superior in vaccine-induced protection in animal models where these cells often induced in Mtb vaccine studies in humans. Rv2034 immunization induced strong IFN- +/TNF+ and IFN- + CD4+ T-cells [Section 4]. Summarized, the IVE-TB protein Rv2034 has protective efficacy as evidenced by the ability to reduce the bacterial load in lungs after Mtb challenge in two animal models, thereby demonstrating their potential for vaccination in multistage hybrid vaccines against TB [Section 4]. The sequence of Rv2034 is evidenced by the teaching of Aagaard et al. in view of Commandeur et al., and is evidenced the teaching of Aagaard et al., with specific reference to peptide based vaccines by targeting the response to both types of epitopes by inducing T-cells and T-cell inducing Mtb vaccines. 
Aagaard et al., teach instantly claimed SEQ ID NO:15
US-13-623-733B-26
; Sequence 26, Application US/13623733B
; Patent No. 8703151
; GENERAL INFORMATION
;  APPLICANT: Aagaard, Claus
;  APPLICANT:Vingsbo-Lundberg, Carina
;  APPLICANT:Andersen, Peter
;  TITLE OF INVENTION: TUBERCULOSIS VACCINES COMPRISING ANTIGENS EXPRESSED
;  TITLE OF INVENTION:DURING THE LATENT INFECTION PHASE
;  FILE REFERENCE: PLOUG8.003D1
;  CURRENT APPLICATION NUMBER: US/13/623,733B
;  CURRENT FILING DATE: 2012-09-20
;  PRIOR APPLICATION NUMBER: 13/335,133
;  PRIOR FILING DATE: 2011-12-22
;  PRIOR APPLICATION NUMBER: 13/101,980
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: 11/993,199
;  PRIOR FILING DATE: 2008-07-25
;  PRIOR APPLICATION NUMBER: PCT/DK2006/000356
;  PRIOR FILING DATE: 2006-06-20
;  PRIOR APPLICATION NUMBER: PA 2005 01393
;  PRIOR FILING DATE: 2005-10-05
;  PRIOR APPLICATION NUMBER: PA 2005 00924
;  PRIOR FILING DATE: 2005-06-23
;  NUMBER OF SEQ ID NOS: 97
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Mycobacterium tuberculosis
US-13-623-733B-26

Alignment Scores:
Length:                 107    
Score:                  550.00         Matches:       107    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            88.7%          Indels:        0      
DB:                     6              Gaps:          0      

US-15-624-853-15 (1-324) x US-13-623-733B-26 (1-107)

Qy          1 GTGTCCACTTACAGATCACCGGATCGCGCTTGGCAGGCGCTGGCGGACGGCACTCGCCGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ValSerThrTyrArgSerProAspArgAlaTrpGlnAlaLeuAlaAspGlyThrArgArg 20

Qy       61 GCCATCGTGGAGCGGCTGGCGCACGGCCCGCTGGCCGTCGGCGAGTTGGCCCGCGACCTG 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       21 AlaIleValGluArgLeuAlaHisGlyProLeuAlaValGlyGluLeuAlaArgAspLeu 40

Qy      121 CCCGTCAGCCGACCCGCGGTGTCACAGCACCTCAAAGTGCTCAAGACCGCCAGGCTGGTG 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       41 ProValSerArgProAlaValSerGlnHisLeuLysValLeuLysThrAlaArgLeuVal 60

Qy      181 TGCGACCGCCCCGCGGGAACACGCCGCGTCTACCAGCTCGACCCGACAGGCCTTGCGGCA 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 CysAspArgProAlaGlyThrArgArgValTyrGlnLeuAspProThrGlyLeuAlaAla 80

Qy      241 TTGCGCACCGACCTCGACCGGTTCTGGACACGCGCCCTGACTGGCTACGCGCAGCTCATC 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       81 LeuArgThrAspLeuAspArgPheTrpThrArgAlaLeuThrGlyTyrAlaGlnLeuIle 100

Qy        301 GACTCCGAAGGAGACGACACA 321
              |||||||||||||||||||||
Db        101 AspSerGluGlyAspAspThr 107

Aagaard et al., teach instantly claimed SEQ ID NO:16
6S-13-623-733B-26
; Sequence 26, Application US/13623733B
; Patent No. 8703151
; GENERAL INFORMATION
;  APPLICANT: Aagaard, Claus
;  APPLICANT:Vingsbo-Lundberg, Carina
;  APPLICANT:Andersen, Peter
;  TITLE OF INVENTION: TUBERCULOSIS VACCINES COMPRISING ANTIGENS EXPRESSED
;  TITLE OF INVENTION:DURING THE LATENT INFECTION PHASE
;  FILE REFERENCE: PLOUG8.003D1
;  CURRENT APPLICATION NUMBER: US/13/623,733B
;  CURRENT FILING DATE: 2012-09-20
;  PRIOR APPLICATION NUMBER: 13/335,133
;  PRIOR FILING DATE: 2011-12-22
;  PRIOR APPLICATION NUMBER: 13/101,980
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: 11/993,199
;  PRIOR FILING DATE: 2008-07-25
;  PRIOR APPLICATION NUMBER: PCT/DK2006/000356
;  PRIOR FILING DATE: 2006-06-20
;  PRIOR APPLICATION NUMBER: PA 2005 01393
;  PRIOR FILING DATE: 2005-10-05
;  PRIOR APPLICATION NUMBER: PA 2005 00924
;  PRIOR FILING DATE: 2005-06-23
;  NUMBER OF SEQ ID NOS: 97
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Mycobacterium tuberculosis
US-13-623-733B-26

  Query Match             100.0%;  Score 550;  DB 6;  Length 107;         Best Local Similarity   100.0%;   Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VSTYRSPDRAWQALADGTRRAIVERLAHGPLAVGELARDLPVSRPAVSQHLKVLKTARLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VSTYRSPDRAWQALADGTRRAIVERLAHGPLAVGELARDLPVSRPAVSQHLKVLKTARLV 60

Qy         61 CDRPAGTRRVYQLDPTGLAALRTDLDRFWTRALTGYAQLIDSEGDDT 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CDRPAGTRRVYQLDPTGLAALRTDLDRFWTRALTGYAQLIDSEGDDT 107

Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate Rv2034 plus additional Mtb antigen not in a fusion as taught by Araujo et al., into the composition of Anantha et al., comprising Rv1009, Rv3136, Rv3615c, and/or Rv2628, in order to provide a composition which induces specific cellular as well as humoral immunity and provides protection against Mycobacterium tuberculosis pulmonary lung infection as taught by the prior art references. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the Mtb antigens because the vaccine candidates Rv2034 is known to induce a strong IFN- +/TNF+ and IFN- + CD4+ T-cells response.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine multiple Mtb antigens where there is no change in the respective function of the Mtb antigens, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
6.	Applicant’s arguments, filed August 17, 2022, with respect to the rejection(s) of claim(s) Claim 1-7, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anantha et al., (in view of Commandeur et al., as evidenced by Aagaard et al., and Millington et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Araujo et al., (Tuberculosis. Vol. 95, Issue 6, Dec 2-15, pages 751-757) teaching a composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen Rv2034 and at least two Mtb antigens, wherein the composition does not comprise a fusion protein.
	Applicants argue that Commandeur et al., only teach Rv2034; however Araujo et al., teach a composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen Rv2034 and at least two Mtb antigens, wherein the composition does not comprise a fusion protein.
Commandeur et al., merely points to the motivation for using Rv2034. Commandeur et al., teach a protein that was expressed during pulmonary infection and strongly recognized by human T-cells.   Rv2034 immunization induces antibodies directed against Mtb  and induces protection against live Mtb challenge.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
it would have been prima facie obvious at the time of applicants’ invention to incorporate Rv2034 from Commandeur et al., as evidenced by Aagaard et al., into the composition of Anantha et al., comprising Rv1009, Rv3136, Rv3615c, and/or Rv2628, in order to provide a composition which induces specific cellular as well as humoral immunity and provides protection against Mycobacterium tuberculosis pulmonary lung infection. 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Araujo et al., teach a composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen Rv2034 and at least two Mtb antigens, wherein the composition does not comprise a fusion protein. Anantha et al., disclosure showing Anantha et al., specifically and explicitly claiming a composition comprising  PPE51 (Rv3136), Rv1733c, Rv2628c, and RpfB (Rv1009) in Anantha’s claims 4 and 17.  Anantha et al., taught a method of eliciting an immune response against Mycobacterium tuberculosis in a mammal comprising administering to the mammal an immunologically sufficient amount of the composition according to claim 11. The composition according to claim 11  comprises PPE51 (Rv3136), Rv1733c, Rv2628c, and RpfB (Rv1009).  Applicants evidence regarding compositions which are not fusions and contain multiple Mtb antigens within a composition can be seen by reviewing Anantha et al’s claims 1, 4, 11 and 17.  The compositions can further comprise a pharmaceutically acceptable excipient. The pharmaceutically acceptable excipient can be adjuvants, just as instantly recited.  Additionally, the prior art teach aerosol compositions, emulsified or encapsulated compositions.  Therefore, Araujo et al., and Anantha et al., taught compositions combining multiple Mtb antigen and an adjuvant which exclude fusion proteins. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, the Office has provided scientific evidence as motivation for including these specific antigens within the claimed composition. 


Claim Rejections - 35 USC § 103
6.	Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al., (Tuberculosis. Vol. 95, Issue 6, Dec 2-15, pages 751-757); Anantha et al., (US Patent Pub. 2014/0377300 published Dec. 25, 2014) and Commandeur et al., (Vaccine. Volume 32, Issue 29, 17 June 2014, Pages 3580-3588) as evidenced by Aagaard et al., (US Patent 8,703,151 Published April, 2014) as applied to claims 1-7, 18, 21-22 and 24-25  above, and further in view of Shen et al., (Cellular & Molecular Immunol. Vol. 4, Number 2, April 2007; pages 113-120).
Araujo et al; Anantha et al., and Commandeur et al., as evidenced by Aagaard et al., have been discussed above as teaching a composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen Rv2034 and at least two Mtb antigens chosen from Rv1009, Rv3136, Rv3615c, Rv2628, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein; however they do not teach the adjuvant is PIKA. 
Shen et al., teach PIKA as an adjuvant that enhances specific humoral and cellular immune responses following vaccination [abstract].  PIKA (a stabilized dsRNA) as an adjuvant directly induces the activations and proliferation of both B and NK cell in vitro [page 114, col. 1].  Injection of PIKA into mice results in the production of cytokines in vivo. In addition, the study demonstrates that PIKA promotes the maturation of bone marrow-derived dendritic cells (BMDCs) including up-regulation of the co-stimulatory molecules CD80, CD86 and CD40, and the induction of cytokines such as IL-12p70, IL-12p40 and IL-6 [abstract].   Shen et al., teach applying PIKA as an adjuvant to be used in the design and development of both therapeutic and preventive vaccines, and used in the clinical study [abstract].  Shen et al., do no vaccination with a fusion protein.  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate PIKA as taught by Shen et al., into the composition of Araujo et al; Anantha et al., and Commandeur et al., as evidenced by Aagaard et al., teachinga composition comprising an adjuvant, a Mycobacterium tuberculosis (Mtb) antigen Rv2034 and at least two Mtb antigens chosen from Rv1009, Rv3136, Rv3615c, Rv2628, and Rv3136 N-terminus, wherein the composition does not comprise a fusion protein; in order to provide an adjuvant that enhances specific humoral and cellular immune responses following vaccination. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the PIKA adjuvant  because PIKA adjuvant directly induces the activations and proliferation of both B and NK cell.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine an adjuvant and multiple Mtb antigens where there is no change in the respective function of the Mtb antigens or adjuvant, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.  	Claims 1-7 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-7, and 18 are determined to be directed to natural products. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claims 1-7 and 18  are drawn to a composition comprising an adjuvant, antigen Rv2034 and at least two Mtb antigens, chosen from Rv1009, Rv3136, Rv3615c, Rv2628, and Rv3136 N-terminus wherein the composition does not comprise a fusion protein. 
The Mtb antigens are not “markedly different” in structure than naturally occurring Mtb antigens derived from Mycobacterium tuberculosis. Thus, the ingredients of the composition are therefore not markedly different from their counterparts found in nature. This is evidenced by Anantha et al., (US Patent Pub. 2014/0377300 published Dec. 25, 2014); Commandeur et al., (Vaccine. Volume 32, Issue 29, 17 June 2014, Pages 3580-3588) and Millington et al.,(Proc Natl Acad Sci U S A. 2011 Apr 5;108(14):5730-5). Additionally, adjuvants are naturally occurring. Squalene, is a naturally occurring oil found in many plant and animal cells. Monophosphoryl lipid A (MPL) and aluminum salts are naturally occurring adjuvants. 
The claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring Mtb antigens and an adjuvant as a composition; the composition does not change the structure of the naturally occurring Mtb antigens or adjuvant. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Response to Arguments
8.	Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 
	Applicants now point to the gunpowder examples which is a product claim that has a markedly different characteristics from its naturally occurring counterpart.  In this example, Applicants argue that an initiating action results in a marked difference from the individual ingredients. However, the Office points two key differences between the instant claimed composition and the gunpowder example.  First, the individual ingredients are of the gunpowder mixture are: 1) intimate and finely ground, 2) at a specific ratio, and 3) the individual components do not occur together in nature. This is unlike the instant claims. The instant composition  does not finely ground or provide any type of mixture of the individual ingredients. Thus the Mtb antigens and antigen are in their same naturally occurring state. The instant composition does not recite any specific ratio of ingredients for the intimately mixed ingredients. The ingredients of the instantly claimed composition do occur together in nature. The Mtb antigens are all expressed by Mycobacterium tuberculosis. 
Additionally, the Mtb antigens are naturally immunogenic without the adjuvant. So, when applicants assert that the marked difference is immunogenicity, the Office points out that the Mtb antigens are naturally immunogenic. The ability to produce an immune response in a host is not dependent upon the adjuvant. At best, the adjuvant enhances the level of immunogenicity, but the Mtb antigens naturally have the ability to produce an immune response in a host recipient. Commandeur et al., teach the in vivo expressed Mycobacterium tuberculosis (IVE-TB) antigen Rv2034 induces CD4+ T-cells that protect against pulmonary infection.  Millington et al., teach EspC induces a strong IFN- and dual IFN- /IL-2 response in active TB.  Anantha et al., teach administration induces an immune response. Therefore production of immune response upon administration to a recipient is not a markedly different characteristic. Instead it’s the natural response of a host to Mtb antigens. 
Applicants’ argue that a person skilled in the art would recognize that the currently claimed combination is associated with immune responses upon administration to a subject.  However, applicants’ response is not that the ingredients of the composition are not markedly different from their counterparts found in nature; instead, applicants argue that when the composition is administered, the recipient has an immune response. This argument does not address the fact that the components of the composition are markedly different that the products of nature. The immune response of a recipient does not change the fact that the composition itself does not have a markedly different characteristic. Neither the recipient of the composition, nor the recipients’ immune response are a part of the rejected claims. Applicants have failed to point a markedly different characteristic of the composition.
Applicants do not argue that the components have a markedly different structure; nor do applicants argue that the properties of the composition are markedly different from their natural counterparts.  There is no indication that mixing these components changes the structure, function, or other properties of the antigens or adjuvant.  For example, the claim encompasses a mixture where the antigens are in the presence of an adjuvant, but such mixing does not change the structure, function, or other properties of the antigens or the adjuvant in any marked way. Instead, the antigens retains their naturally occurring structure and function, and is merely dispersed in the adjuvant, which also retains its naturally occurring structure and function. Thus, for at least one embodiment within the broadest reasonable interpretation, the claimed mixture as a whole does not display markedly different characteristics compared to the naturally occurring counterparts. Accordingly, each component (the antigens and the adjuvant) are “product of nature”.  Thus, the rejection is maintained.

Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Millington et al., (Proc Natl Acad Sci U S A. 2011 Apr 5;108(14):5730-5). Millington et al., identified the ESAT-6–like protein, Esx-1 substrate protein C EspC also known as Rv3615c, as an interesting candidate. Millington et al., teach t-cell recognition of EspC in active and latent TB infections [Results]. EspC Contains Multiple, Broadly Recognized T-Cell Epitopes and the EspC Peptide Specific, IFN-–Secreting T Cells Are CD4+. EspC Is a Target of Polyfunctional T Cells Secreting both IFN- and IL-2 [Results]. Millington et al., determined that EspC-derived peptides are recognized by both CD4+ and CD8+ IFN-–secreting T cells, induction of the latter being consistent with EspC secretion and access to the cytosolic MHC class I antigen-processing pathway during intracellular infection in vivo [Discussion]. Surprisingly, T-cell responses to EspC were as highly specific (93%) for MTB infection as responses to ESAT-6 and CFP-10 [abstract]. The high immunodominance of EspC, equivalent to that of ESAT-6 and CFP-10, makes it a TB vaccine candidate, and its high specificity confers strong potential for T-cell–based immunodiagnosis [abstract]. Millington et al., found that EspC induces a strong IFN- and dual IFN- /IL-2 response in active TB [Discussion]. 
Millington et al., teach instantly claimed SEQ ID NO:11 

RP   SUBCELLULAR LOCATION, AND BIOTECHNOLOGY.
RX   PubMed=21427227; DOI=10.1073/pnas.1015153108;
RA   Millington K.A., Fortune S.M., Low J., Garces A., Hingley-Wilson S.M.,
RA   Wickremasinghe M., Kon O.M., Lalvani A.;
RT   "Rv3615c is a highly immunodominant RD1 (Region of Difference 1)-
RT   dependent secreted antigen specific for Mycobacterium tuberculosis
RT   infection.";
RL   Proc. Natl. Acad. Sci. U.S.A. 108:5730-5735(2011).
Query Match             100.0%;  Score 523;  DB 1;  Length 103;
Best Local Similarity   100.0%;  
Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTENLTVQPERLGVLASHHDNAAVDASSGVEAAAGLGESVAITHGPYCSQFNDTLNVYLT 60

Qy         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 AHNALGSSLHTAGVDLAKSLRIAAKIYSEADEAWRKAIDGLFT 103



Conclusion
10.	No claims allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645